Appeal from a decree of the Surrogate of Chenango County, entered October 15, 1952, allowing the attorney for the executors of the estate the sum of $8,000 for his services for the estate. The appeal is taken by Middlebury College, the residuary legatee under the last will and testament of the decedent. The gross distributable estate was $85,969. A single executor’s commission of $1,739.38 was granted. There were no unusual features in the administration of the estate. We believe that an allowance of $4,000 would have been adequate. Decree, insofar as appealed from, reversed .upon the facts in the exercise of discretion and the amount allowed to the attorney for the estate reduced to the sum of $4,000. Poster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur.